Citation Nr: 1003659	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-25 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder

2.  Entitlement to service connection for a neck/cervical 
spine disorder.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for flat feet (pes 
planus).

6.  Entitlement to service connection for a respiratory 
disorder, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 
1954 to February 1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

As support for his claims, the Veteran testified at a 
videoconference hearing in December 2009 before the 
undersigned Veterans Law Judge of the Board.  

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board is remanding the claims for low back, cervical 
spine, flat feet and respiratory disorders to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  Whereas the Board is going ahead and deciding 
the claims for service connection for stomach and sinus 
disorders.




FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
missing, presumably destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC), a military records 
repository.  Therefore, unfortunately, these records are 
unavailable for consideration in this appeal.

2.  Still, though, there is no indication he had any stomach 
or sinus disorder during service or even for many ensuing 
years.  There also is no probative (meaning both competent 
and credible) evidence suggesting his current stomach and 
sinus disorders are attributable to a bacterial infection he 
says he contracted during service.


CONCLUSION OF LAW

The Veteran's stomach and sinus disorders were not incurred 
in or aggravated by his military service, including from his 
claimed bacterial infection.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2003, prior to initially adjudicating his claims in September 
2003, the preferred sequence.  The letter informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, since the 
Board is denying his claims for service connection, the 
downstream disability rating and effective date elements of 
these claims are ultimately moot.  So not providing notice 
concerning these downstream elements of the claims is non-
prejudicial, i.e., harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

When, as here, STRs are lost or missing, through no fault of 
the Veteran, VA has a heightened obligation to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  Moreover, the mere 
fact that these records are unavailable for consideration, 
while indeed unfortunate, does not obviate the need for the 
Veteran to still have medical nexus evidence supporting his 
claims by suggesting a correlation between his currently 
claimed conditions and his military service.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing records concerning his service, either service 
treatment records (STRs) or service personnel records (SPRs), 
do not lower the threshold for an allowance of his claims.  
The legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  
And, unfortunately, the record does not contain the required 
supporting medical nexus evidence in this particular 
instance.

Further in this regard, the NPRC provided a negative response 
to VA's request for the Veteran's service records file, 
stating the file was fire-related and cannot be 
reconstructed.  Therefore, further attempts would be futile.  
Indeed, the RO sought and obtained an alternative service 
record, an April 1954 Surgeon General's Office abstract, 
albeit only documenting diagnosis and treatment for a 
prostate disorder (therefore unrelated to the claims at issue 
for stomach and sinus disorder).  Still, all procedures to 
obtain the Veteran's missing STRs were correctly followed.  
And since all efforts have been exhausted, further attempts 
would be futile, so there is no basis for any further pursuit 
of his STRs.  38 C.F.R. § 3.159(c)(2) and (3).  

Moreover, VA otherwise fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims that is obtainable, and therefore appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his available VA treatment records.  
And he personally submitted private treatment records, as 
well as personal statements and hearing testimony.  There is 
no basis for a VA compensation examination for a medical 
nexus opinion concerning the cause of his stomach and sinus 
disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Even acknowledging his missing STRs, there is simply no 
competent evidence suggesting his stomach and sinus disorders 
are etiologically linked to his military service, not to 
mention specifically to a bacterial infection that he alleges 
to have contracted during service.  Therefore, the Board is 
satisfied the RO made reasonable efforts to obtain any 
identified medical and other records so as to fulfill VA's 
obligations under the duty to assist.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Stomach 
and Sinus Disorders, Due to Claimed In-Service Bacterial 
Infection

The Veteran claims that he contracted a bacterial infection 
of his stomach and sinus during service to account for his 
current disability.  He says he was treated for this illness 
during service at the Laken Heath Air Force Base in England.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306 (2009).

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., etiological link 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

There is no disputing the Veteran has stomach and sinus 
disorders.  In this regard, his VA treatment records show 
diagnoses of gastroesophageal reflux disease (GERD), hiatal 
hernia and allergic rhinitis.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes current 
diagnoses of the conditions claimed, to at least confirm the 
Veteran has them; without this minimum level of proof, there 
can be no valid claim).  So the determinative issue is 
whether these conditions are attributable to his military 
service, and especially to the bacterial infection he says he 
contracted while in service.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  And, unfortunately, it is in this critical 
respect that his claims fail since there is no probative 
(meaning competent and credible) evidence supporting the 
notion of this correlation.



The Veteran's contentions simply do not jive with the 
evidence of record.  Contrary to his testimony of stomach and 
sinus symptoms arising from a bacterial infection in service, 
there is simply no evidence that these conditions were 
incurred during his period of active duty.  An SGO abstract 
shows admission to a military hospital in April 1954, but 
treatment was limited to chronic prostatitis (inflammation of 
the prostate), non-gonococcic.  There is no indication he 
also complained of or received treatment for any stomach or 
sinus disorder during service.  And because there is no such 
evidence, including such as in an SGO abstract, this is 
probative evidence against his claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

Moreover, even assuming for the sake of argument that he had 
a bacterial infection while in service, as he is alleging, 
there still is no competent medical nexus evidence suggesting 
his current stomach and sinus disorders are the result of 
that infection.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The doctors that 
diagnosed his stomach and sinus disorders did not give any 
indication or suggestion that these conditions are 
attributable to the Veteran's military service, including 
specifically to that claimed bacterial infection.

In addition, the lapse of so many years between the Veteran's 
separation from service and the first documented complaints 
of stomach and sinus disorders approximately 46 years later, 
in 2002, is other probative evidence against these claims.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
These many years, indeed decades, when he had no relevant 
complaints, much less treatment, after service likewise 
precludes an alternative basis for a nexus in the form of 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  

While the Veteran, even as a layman, is competent to proclaim 
having experienced relevant symptoms since his military 
service, he is not competent to provide a probative opinion 
on the source of those symptoms - particularly insofar as 
whether they are attributable to the bacterial infection he 
says he contracted during service since this generally is a 
medical, not lay, determination.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 494-95 (1991).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson generally is not 
capable of opining on matters requiring medical knowledge").  
And the Board is not questioning whether he has stomach and 
sinus disorders; indeed, to the contrary, as mentioned, the 
Board already has readily conceded that he does.  Rather, 
even accepting these current diagnoses, no physician or other 
qualified medical health care professional has associated 
these current stomach and sinus disorders with the bacterial 
infection the Veteran says he contracted during service.  So 
no one qualified to make this important determination has 
affirmed the Veteran's belief that there is such a 
correlation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the Veteran's competency to make this claim must 
be distinguished from the weight and credibility of his lay 
testimony, which are factual determinations going to the 
ultimate probative value of this evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
stomach and sinus disorders.  So there is no reasonable doubt 
to resolve in the Veteran's favor, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a stomach disorder is 
denied.

The claim for service connection for a sinus disorder also is 
denied.


REMAND

Further development is needed before the Board may adjudicate 
the remaining claims for service connection for low back, 
cervical spine, flat feet, and respiratory disorders on their 
underlying merits.  

Respiratory Disorder

The Veteran claims he was exposed to asbestos while working 
as a mechanic in Cranwich Camp in Brandon, England.  He 
testified that the brake pads he repaired contained asbestos 
and that he did not wear protective gear.  His DD Form 214 
confirms his military occupational specialty (MOS) while 
serving in the U.S. Army was Vehicle Repairman.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id., at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id., at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities:  
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection 
(b).  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  The extent and duration of exposure to 
asbestos is not a factor for consideration.  Id., at 
Subsection (d).  Thus, an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; (2) 
development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  If the evidence supports a conclusion 
that the Veteran's current disability, while caused by 
asbestos exposure, is due to intervening post-service 
exposure, the opinion must be very specific explaining the 
basis for this finding.  See McGinty, supra.

In this case, the record shows that the RO has not complied 
with M21-1 procedures.  The Board finds the March 2003 VCAA 
notice to be insufficient in that regard.  The Veteran has 
not been sent the appropriate VCAA notice regarding claims of 
asbestos exposure, and the RO has not performed the according 
development.  

Flat Feet

The Veteran contends he had flat feet prior to entering 
service.  This claimed disability was allegedly aggravated by 
running up and down hills in South Carolina for his Army 
training.  He adds he was treated for this condition during 
service and received special boots with an inside insole to 
support his arches.

It is necessary to obtain a VA compensation examination and 
opinion regarding the nature and etiology of his claimed flat 
feet.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  
See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 
2009); 38 C.F.R. § 3.159(c)(4)(i) (2009); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  

The evidence of record raised a question of whether the 
Veteran had a pre-existing flat feet disorder.  A Veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  According to 38 C.F.R. § 
3.304(b) (2009), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003 (July 16, 2003).  A pre-existing disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board does not dispute that the Veteran has a current 
flat feet disability.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.  Under Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007), lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Here, the Veteran can easily observe that his 
feet are flat.  Therefore, lay evidence is sufficient to 
diagnose flat feet, since medical evidence is not necessary 
to identify this particular medical condition.

Moreover, the Veteran appears to indicate a history of foot 
pain dating back at least to service.  Indeed, a January 2003 
VA treatment note records that the Veteran complained of arch 
pain due to flat feet.  Importantly, statements of continuous 
post-service foot pain and flatness of feet are material to 
considerations of relation to service, since these are the 
types of symptoms that are capable of lay observation.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran 
has submitted sufficient evidence to meet the relatively low 
threshold of the third McClendon element.  Indeed, this is 
satisfied by credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McClendon, 20 Vet. App. at 83.  

Moreover, there is a heightened duty to assist in light of 
his missing STRs.  So, a VA medical examination and opinion 
are needed to determine whether the Veteran's current flat 
feet disorder pre-existed his entry into service, and if so, 
whether his period of service (April 1954 to February 1956) 
aggravated any pre- existing flat feet disorder.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
[or aggravated by] service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  See also, VAOPGCPREC 3-2003; Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Based on 
the recent decision in McLendon, a remand for a VA 
examination and opinion is required to determine the precise 
nature and etiology of his current flat feet disorder.  



Low Back and Cervical Spine Disorders

Turning to the back and neck claims, it is necessary to 
obtain a VA compensation examination and opinion regarding 
the etiology of his claimed back and neck disorders.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
contends he injured his back and neck during basic training, 
when he fell off a training wall after being hit by a strong 
wind from a storm.  He was allegedly hospitalized for about 
five weeks.  

The Board does not dispute that he currently has arthritis of 
the low back and cervical spine areas.  Indeed, an X-ray 
report in a March 2003 VA treatment record noted degenerative 
changes in his lower back and cervical spine.  Subsequently, 
upon private X-ray testing in October 2004, Dr. W.D. also 
diagnosed the Veteran with degenerative arthritis of the 
cervical spine and lumbar spine.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Unfortunately, since his STRs 
are missing, there are no records that corroborate the 
Veteran's reports of an in-service training injury to his 
back and neck.  The April 1954 SGO report only confirms 
treatment for prostatitis, but makes no mention of his back 
and neck injuries.

The October 2004 statement by Dr. W.D. also indicated that 
the etiology of the Veteran's back and neck disorders dates 
back to his period of military service.  This opinion is 
problematic in that the examiner did not review the claims 
file in forming the opinion, but instead based the opinion 
largely upon the Veteran's reported history of trauma to his 
back and neck during training.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the 
other hand, Dr. W.D. also notes that the Veteran suffered 
intercurrent work injuries at the U.S. Post Office to his 
lower back in 1988 and to his neck and back in December 2003.  

However, he may have established a competent and credible 
continuity of pain symptomatology.  He is certainly competent 
to observe pain in his back and neck since separation.  His 
statements are also credible since previously asserted in the 
context of medical treatment.  Indeed, when seeking VA 
treatment in March 2003, he reported a history of chronic 
neck and back pain since basic training over 40 years ago.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  To emphasize, the VA has a 
heightened duty to assist due to the Veteran's missing STRs.  
Especially in light of this, a VA medical examination and 
opinion concerning the etiology of any low back and cervical 
spine disorders is warranted.  

Finally, the record indicates there may be outstanding 
treatment records at private providers.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A(a).  Specifically, VA is required to make 
reasonable efforts to obtain relevant records, including 
private records that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant.  Id.  This notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim.  Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1) (2009).

In this regard, the October 2004 statement by Dr. D.W. makes 
reference to private orthopedic treatment from Dr. B. 
starting in 1988 and to Dr. A. as early as 1993.  It does not 
appear that the RO has attempted to obtain these private 
treatment records from Dr. A. and Dr. B.



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Send the Veteran a VCAA letter in 
compliance with DVB Circular and M21-1, Part 
VI, regarding his alleged exposure to asbestos 
while in the military.

2.	Take appropriate action to develop any 
evidence of the Veteran's potential exposure 
to asbestos before, during, and after his 
military service.

3.	Also ask the Veteran to complete and 
return the necessary authorization (VA Form 
21-4142) for VA to obtain the medical 
treatment records from Dr. A. and Dr. B. and 
any other outstanding private treatment 
records.  As well, ask the Veteran to assist 
in obtaining these additional records by 
providing the relevant dates of treatment, 
names of the treating physicians, phone 
numbers and addresses; or by himself providing 
these treatment records if, for example, he 
has them in his personal possession.  If he 
provides a completed release form authorizing 
VA to obtain these confidential treatment 
records, then attempt to obtain them with at 
least one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1) (2009).

4.	Schedule the Veteran for a VA examination 
for a medical nexus opinion concerning the 
etiology of his flat feet.  He is hereby 
advised that failure to report for this 
scheduled VA examination, without good cause, 
may have adverse consequences on this claim.  
The examination should include all necessary 
diagnostic testing or evaluation.  The claims 
file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.  Based on a comprehensive review of 
the claims file, as well as the current 
examination of the Veteran, the examiner is 
asked to first confirm the Veteran has flat 
feet (pes planus).  Assuming he does, the 
examiner must also provide an opinion as to 
following:

(A)	Did the Veteran clearly and unmistakably 
have flat feet prior to beginning his military 
service in April 1954?  In other words, is it 
a congenital or developmental defect 
that necessarily pre-dated his military 
service?

(B)	If he did, is there also clear and 
unmistakable evidence this pre-existing 
condition was not aggravated during his 
military service from April 1954 to February 
1956, that is, beyond its natural progression?

Because the Veteran is competent to report the 
onset of foot pain in service, as this 
requires only personal knowledge, not medical 
expertise, as it comes to him through his 
senses, the examiner must specifically address 
the Veteran's claim of a chronic worsening of 
his flat feet while in service, as indicated 
by his increasing pain.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner 
did not comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the Veteran's service 
treatment records (STRs) to provide a negative 
opinion).  This consideration is especially 
necessary in this particular instance since, 
as mentioned, the Veteran's STRs are 
unavailable - presumably having been 
destroyed in the 1973 fire at the NPRC, the 
military records repository.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

5.	Also schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current low back 
and cervical spine disorders.  He is hereby 
advised that failure to report for this 
scheduled VA examination, without good cause, 
may have adverse consequences on these claims.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of 
the Veteran's pertinent medical and other 
history.

Based on a comprehensive review of the claims 
file, the examiner is asked to confirm the 
Veteran has current low back and/or cervical 
spine disorders.  If he does, then the 
examiner must also provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) that any 
current low back and cervical spine disorders 
are related to the Veteran's military service.

Because the Veteran is competent to report the 
onset of back and neck pain in service, as 
this requires only personal knowledge, not 
medical expertise, as it comes to him through 
his senses, the examiner must specifically 
address the Veteran's report of his low back 
and neck disorders having first manifested 
during his military service in determining 
whether any current low back or cervical spine 
disability was incurred in service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead relied 
on the absence of evidence in the Veteran's 
service medical records to provide a negative 
opinion).  This consideration is especially 
necessary in this particular instance since, 
as mentioned, the Veteran's STRs are 
unavailable - presumably having been 
destroyed in the 1973 fire at the NPRC, the 
military records repository.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

6.	Then readjudicate these remaining claims 
in light of any additional evidence.  If these 
remaining claims are not granted to the 
Veteran's satisfaction, send him an SSOC and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


